J-A18043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ANTHONY FITZGERALD                       :
                                          :
                    Appellant             :     No. 1534 WDA 2021

           Appeal from the PCRA Order Entered December 7, 2021
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0015801-2010


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                 FILED: NOVEMBER 17, 2022

      Anthony Fitzgerald appeals pro se from the order denying his third Post

Conviction Relief Act (“PCRA”) petition as untimely. See 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

      In May 2011, a jury convicted Fitzgerald of third-degree murder, and

the trial court found him guilty of possession of firearm prohibited. The court

sentenced him on September 26, 2011, to an aggregate term of 20 to 40

years’ incarceration. Fitzgerald filed a post-sentence motion, which was

denied. Fitzgerald appealed, and we affirmed his judgment of sentence.

Commonwealth v. Fitzgerald, No. 1744 WDA 2011, 2013 WL 11259299,

unpublished memorandum at 1 (Pa.Super. filed July 5, 2013). The

Pennsylvania Supreme Court denied Fitzgerald’s petition for allowance of

appeal on November 6, 2013. Fitzgerald thereafter filed two PCRA petitions,

neither of which resulted in relief.
J-A18043-22



      Fitzgerald filed the instant PCRA petition, pro se, on October 5, 2021.

The PCRA court issued a notice of intent to dismiss the petition and thereafter,

dismissed the petition as untimely. This appeal followed. Fitzgerald raises the

following issues:

          1. Whether there was [an] abuse of discretion for the
             common pleas court to dismiss[] the PCRA petition[?]

          2. And why did not the counsel on appeal want to argue. . .
             ineffective assistance of trial counsel?

          3. Was counsel very much ineffective assistance of counsel
             in many area’s [sic][?]

Fitzgerald’s Br. at vii.

      On appeal from the denial or grant of relief under the PCRA, our review

is limited to determining “whether the PCRA court’s ruling is supported by the

record and free of legal error.” Commonwealth v. Presley, 193 A.3d 436,

442 (Pa.Super. 2018) (citation omitted).

      “Under the PCRA, any petition for relief, including second and

subsequent petitions, must be filed within one year of the date on which the

judgment of sentence becomes final.” Commonwealth v. Greco, 203 A.3d

1120, 1123 (Pa.Super. 2019). For purposes of the PCRA, “a judgment

becomes final at the conclusion of direct review, including discretionary review

in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.” 42 Pa.C.S.A.

§ 9545(b)(3). The PCRA’s time limit is jurisdictional, and the court may not




                                     -2-
J-A18043-22



ignore it to reach the merits of the petition. Commonwealth v. Murray, 753

A.2d 201, 203 (Pa. 2000).

      Courts may consider a PCRA petition filed more than one year after a

judgment of sentence has become final only if the petitioner pleads and proves

one of the following three statutory exceptions:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Any petition attempting to invoke an

exception “shall be filed within one year of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Here, Fitzgerald’s judgment of sentence became final on February 4,

2014, when his time to appeal to the United States Supreme Court expired.

See 42 Pa.C.S.A. § 9545(b)(3); U.S. Sup. Ct. R. 13.1. Therefore, Fitzgerald

had one year from that date, or until February 4, 2015, to timely file a PCRA

petition. Since Fitzgerald filed the current PCRA petition on October 5, 2021,




                                      -3-
J-A18043-22



it is facially untimely, and Fitzgerald bore the burden of pleading and proving

at least one of the time-bar exceptions.

       Preliminary, Fitzgerald’s brief is in clear violation of Pennsylvania Rule

of Appellate Procedure 2119(a), as the argument section does not correspond

to the enumerated issues.1 Further, the brief consists of rambling statements

that are intermixed among the various issues he has presented. “Although

this Court is willing to liberally construe materials filed by a pro se litigant, pro

se status confers no special benefit upon the appellant.” Commonwealth v.

Adams, 882 A.2d 496, 498 (Pa.Super. 2005). “[I]t is an appellant’s duty to

present arguments that are sufficiently developed for our review. The brief

must support the claims with pertinent discussion, with references to the

record and with citations to legal authorities.” Commonwealth v. Hardy,

918 A.2d 766, 771 (Pa.Super. 2007) (internal citation omitted). If a deficient

brief impedes this Court’s ability to address any issue on review, “an issue

that is not properly briefed in this manner is considered waived.”

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.Super. 2006).

       Fitzgerald makes no cogent argument regarding any of the statutory

exceptions to the time-bar. He vaguely mentions the unknown facts exception




____________________________________________


1 See Pa.R.A.P. 2119(a) (stating that in an appellate brief, “[t]he argument
shall be divided into as many parts as there are questions to be argued; and
shall have at the head of each part -- in distinctive type or in type distinctively
displayed -- the particular point treated therein, followed by such discussion
and citation of authorities as are deemed pertinent”).

                                           -4-
J-A18043-22



in his reply brief,2 when he states that a witness, “Ms. Byrd,” recanted her

testimony in an email sent to him on September 21, 2013. See Fitzgerald’s

Reply Br. at 8-9. However, Fitzgerald fails to develop or support this

argument. It is therefore waived. See Commonwealth v. Thomas, 215 A.3d

36, 51 (Pa. 2019).

       Even if Fitzgerald had properly pleaded the unknown facts exception,

which he did not, he fails to explain how his receipt of an email in 2013 renders

his current PCRA petition, filed in 2021, timely. Nor does he allege that he was

somehow not aware of this email despite the exercise of due diligence. See

42 Pa.C.S.A. § 9545(b)(1)(ii). As Fitzgerald failed to plead and prove an

exception to the PCRA’s time-bar, the PCRA court was without jurisdiction to

entertain his substantive claims and properly dismissed his petition as

untimely.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2022
____________________________________________


2 Fitzgerald did not address the timeliness of his PCRA petition in his initial
brief. However, this Court granted his request to file a reply brief, wherein he
asserted that his petition was timely, evidently in response to the
Commonwealth’s argument that Fitzgerald’s PCRA petition was untimely and
not subject to any time-bar exception. See Fitzgerald’s Reply Br. at 2-4.

                                           -5-